1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     ALEX DEAN PETERSON
7
8
9                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,               )   Case No. 2:17-CR-0226 MCE
                                             )
14                            Plaintiff,     )
                                             )   STIPULATION AND ORDER
15                vs.                        )   CONTINUING STATUS CONFERENCE
                                             )   AND EXCLUDING TIME
16   ALEX DEAN PETERSON,                     )
                                             )
17                            Defendant.     )   Date: November 1, 2018
                                             )   Time: 10:00 a.m.
18                                           )   Judge: Hon. Morrison C. England
19
20          It is hereby stipulated and agreed between defendant, Alex Peterson, and
21   plaintiff, United States of America, that the status conference scheduled for November
22   1, 2018, may be continued to December 13, 2018, at 10:00 a.m.
23          The defense has provided records that may bear on resolution of the case and
24   both parties need additional time to review and evaluate. The parties ask the Court to
25   continue the status conference to December 13, 2018, and to exclude time through that
26   date to give them adequate time to prepare, pursuant to Title 18, United States Code,
27   Section 3161(h)(7)(A) and (B)(iv). The parties agree that the interests of justice to be
28
                                                  -1-
1    served by this continuance outweigh the best interests of Mr. Peterson and the public in
2    a speedy trial, and ask the Court to so find.
3                                              Respectfully Submitted,
4                                              HEATHER E. WILLIAMS
                                               Federal Defender
5
6    Dated: October 30, 2018                   /s/ T. Zindel__________________
                                               TIMOTHY ZINDEL
7                                              Assistant Federal Defender
                                               Attorney for ALEX PETERSON
8
                                               McGREGOR SCOTT
9                                              United States Attorney
10
     Dated: October 30, 2018                   /s/ T. Zindel for C. Desmond   __
11                                             CAMERON DESMOND
                                               Assistant U.S. Attorney
12
13
                                              ORDER
14
15          The status conference set for November 1, 2018, is continued to December 13,
16   2018, at 10:00 a.m. The Court finds that a continuance is necessary for the reasons
17   stated above and that the ends of justice to be served by granting a continuance
18   outweigh the best interests of the public and the defendant in a speedy trial. Time is
19   therefore excluded from the date of this order through December 13, 2018, pursuant to
20   18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
21          IT IS SO ORDERED.
22   Dated: October 31, 2018
23
24
25
26
27
28
                                                 -2-
